TAYLOR, Judge.
Appellant Joseph Samuel Maye was convicted of burglary in the third degree, and, having been convicted of two burglaries in the past, was sentenced as a habitual offender to 15 years’ imprisonment in the penitentiary. He gave notice of appeal and filed a motion for new trial. The trial court denied his motion for new trial, saying, “Defendant has already appealed. Court does not have jurisdiction.” On appeal, Maye’s first ground is that he was denied a ruling on his motion for new trial on the merits. The state in response states, “[T]he trial court had jurisdiction over appellant’s motion for a new trial and a ruling was required thereon.”
Section 15-17-5, Code of Alabama 1975, provides that a new trial may be granted upon a motion filed within 30 days of the judgment.
Accordingly we reverse that portion of the trial court’s ruling which holds that it had lost jurisdiction of the case for the purpose of ruling on the motion for new trial. We remand it to the trial court for the sole purpose of enabling the trial court to address the motion for new trial on the merits. All other matters are reserved.
REMANDED WITH INSTRUCTIONS.
All the Judges concur.